 54DECISIONSOF NATIONALLABOR RELATIONS BOARDAlterman Transport Lines,Inc.andKarl .DuaneHicks. Case12-CA-3790March 5, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSthe action set forth in the Trial Examiner's Recom-mended Order, as herein modified.1.Substitute the following for the third indentedparagraph in the Notice to All Employees:WE WILL offer Karl Duane Hicks his jobback without loss of seniority or other rights orprivileges and we will pay him for any loss ofpay he may have suffered since we fired him.On November 9, 1967, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding,-finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter the Respondent and the General Coun-sel filed exceptions to the Trial Examiner's Deci-sionand supporting briefs. Subsequently, theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial -error was committed. The rulings arehereby affirmed. The Board has considered theTrial 'Examiner'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow, and hereby orders that the Respondent, Al-terman Transport Lines, Inc., Tampa, Florida, itsofficers, agents, successors, and assigns,- shall takeWe hereby correct the following minor errors in the Trial Examiner'sDecision which do not,however, affect his ultimate findings and conclu-sions(i) the Trial Examiner indicated-that James Mullis was called as awitness by the General Counsel, whereas the record shows that Mullis wascalled as a witness by the Respondent, (2) the Trial Examiner erroneouslystated that Homer Beckner was employed by Respondent from March1966 until March 17, 1967, whereas the record shows that Beckner wasemployed from about November 1, 1966, until March 27, 1967We find no merit in the respective exceptions of the Respondent and theGeneral Counsel to certain credibility findings made by the Trial Examinerit is the Board's established policy not to overrule the Trial Examiner'sresolutions with respect to credibilityunless,as is not the case here, a clearpreponderance of all the relevant evidence convinces us that the resolu-tions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd.188F2d362(CA 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner. Upon a chargefiledMarch-27,_ 1967,' by Karl Duane Hicks, hereinHicks, againstAlterman Transport Lines, Inc.,herein Alterman or the Respondent, the GeneralCounsel issued complaint alleging Respondent vio-latedSection 8(a)(3) and (1) of the Act bydischarging Hicks on March 24. The General Coun-sel amended his complaint on June 20 to expandhis allegations as to the jurisdictional issue. Theanswer of the Respondent' set forth affirmativedefenses and denied the commission of any unfairlabor practices.This proceeding, with the General Counsel andRespondent represented was heard before me atTampa, Florida, on August 22,1967. After the con-clusion of the hearing the General Counsel sub-mitted a brief but clarifying statement in support ofhis theory of the case. (G.C. Exh. 3.)1Upon the entire record in this case and from myobservation of the witnesses while testifying, I makethe following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is a Florida corporation having itsprincipal place of business at Miami, Florida, whereit isengaged in motor freight transportation. Itoperates terminals at several cities in Florida, in-cluding the Tampa terminal,, the one 'involved inthis proceeding. It also has terminals in cities out-side of the State of Florida and during a representa-tive year Respondent will derive revenues in excessof $50,000 from interstateshipment.Respondentis engagedin commerce within themeaning ofthe Act.II.LABOR ORGANIZATION INVOLVEDThe International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, herein the Teamsters, is a labor organizationwithin the meaning of the Act.Unless otherwise noted all datesrefer to 1967aThe General Counsel's motion, dated September 15, to correct therecord is herebygranted-170 NLRB No. 12 ALTERMAN TRANSPORT LINES, INC.55III.THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsBackground testimony indicates that sometime in1966 an organizational campaign was conducted bythe Teamsters among employees of Respondent inFlorida, that an informal election was held, that theTeamsters were defeated, and that as a part of theelection agreement the Teamsters were to withholdfrom organizational activities for i year from thedate of the election.3Thenakedchronology . of criticaleventsestablished in the recordis asfollows:Karl Duane Hicks was hired by Respondent as adockworker in January.On February 17 Robert Burger, director of indus-trial relations for Respondent, held a meeting at theTampa terminal for the Tampa employees. Mr.Meeks, fleet manager from Miami, addressed theemployees on the maintenance program and Burgerspoke on the working conditions for drivers. At thismeeting Burger read from parts of an articleidentified as having been published in the "Com-mercial Car Journal. "4 This was an anti-Teamstersarticle.At this meeting Hicks interrupted Burger andboth became angry. (What was said is disputed bythe witnesses.)OnMarch 19Hickswaspromoted fromdockworker to driver.On March 21 Hicks was making a delivery to arestaurant known as the Golden Triangle. Theparking places were filled so Hicks pulled up underthe canopy leading to the entrance. The truckknocked out at least two lights under the canopy.As a result of this accident Hicks was, on March22, demoted to dockworker.On March 24 he was terminated.Testimony as to what was said at the meetingconducted by Meeks and Burger on February 17 isin conflict. Hicks testified that Burger, admittedlyopposed to the Teamsters and their threat of reor-ganizing the employees at the end of the "truceyear," reminded the employees that Hoffa was injail and that their dues would be used to get himout; that the Teamsters would organize the menfrom terminal to terminal; that the Teamsterswould brainwash them; and that he (Burger) hadproof that the Teamsters had contracts with em-ployers under which the men received less thanthey had before the contracts were made. Hicksthen spoke up and said he was for the Teamstersand that the Respondent was itself brainwashing themen. Burger then told him he was not lying "likethey will" and when Hicks replied that he did notknow Burger told him, "If you don't like anything Isay here, there is the door, you can get out any timeyou want."Immediately following the meeting Hicks wentback and asked Burger "why he got mad at me atthe meeting" and also asked him if he had any con-tracts to show employees at other companiesreceived less pay after joining the Teamsters.Burger told him he would let him see them on Wed-nesday but Hicks never saw the contracts.Homer Beckner testified that he was employedby Respondent as terminal manager at Tampa untilMarch 17, 1967.' In February he posted a notice ofthemeeting to be held on February 17 and alsonotified the employees individually. It was held inthemorning and both Meeks and Burger spoke.According to Beckner, Burger spoke of the benefitsthe employees were receiving and then mentionedthat the union question would be coming up again.He spoke of the trial and conviction of Hoffa andstronglyopposed the Teamsters.When Burgerasked for questions at the end of his speech Hicksspoke upe and Burger told him he did not have tolisten but could leave the room. Beckner testifiedthat both Burger and Hicks appeared angry whenhe (Beckner) left the room to answer a telephonecall. Shortly after the meeting Burger and Becknerhad a conversation in which Burger told Becknerthat Hicks was a troublemaker and to get rid ofhim. Beckner then informed Burger that Hicks wasone of the best dockworkers he had and that he wasnext in line for city driverGustavo Vasquez, employed as a dockworker,alsoattended theFebruary 17meetingandgenerally substantiated the testimony of Hicks andBeckner that Burger's speech was antiunion andthat Burger and Hicks exchanged words toward theend of the meeting. Vasquez did testify that Hicks'"interruption" came after Burger had concludedhis speech.7Robert Burger testified that a meeting of em-ployeeswas called for the Tampa terminal onFebruary 17, that Meeks discussed the maintenanceprogram and that he discussed personnel changes.He also said he had an article with him from theCommercial Car Journal and that he read fromparts of it at the meeting. Hicks interrupted hisspeech and said, "I don't have to listen to that crap;you sound like a union organizer." Burger toldHicks he did not have to listen, he could go back towork. Other employees asked questions at the con-clusion of the speech but the questions related tobenefits and working conditions, not to the Team-sters.After the meeting Hicks came to him and'The agreement was not offered in evidence nor was the date ofthe elec-tion fixediResp. Exh DBeckner appeared as a witness for the General Counsel. He admittedthat at the time he left Alterman therewas a dispute concerning theamount of pay due him"According to Beckner,Hicks asked Burger why the men should believehim any more than they should believe the Union7James Mullis,called bythe General Counsel and an employee of Alter-man, testified that Hicks interrupted Burger before he had finished hisspeech to tell him that the Union had as much right to talk to the men asBurger did 56DECISIONS OF NATIONALasked him why he (Burger) had gotten "mad" athim. Burger denied being "mad" but told Hicks itwas rude to interrupt him. Burger admitted thatlater he asked Beckner who Hicks was and toldBeckner he sounded like a troublemaker. Hetestified that he thought Hicks was emotionally un-stable because he could not contain himself but hadinterruptedhim (Burger)when he knew therewould be a question and answer period followingthe meeting. Burger also expressed his displeasurethat Hicks was wearing a goatee and mustache andtold Beckner to keep an eye on him. (None of theotheremployeesworeeitheragoateeormustache.) Burger denied that Hicks told him hewas in favor of the Union and also deniedtellingBeckner to get rid ofhim. Burgerhad full, authorityto fire Hicks (Beckner did not) and could have got-ten rid of him himself.Certain facts are without substantial contradic-tion.Burger's speech on February 7 was definitelyanti-Teamsters, he was interrupted by Hicks andboth became angry," and there was further discus-sion between the two after themeeting.As to whatHicks saidImustcredit the testimony of Burgerthat Hicks never told him that he was in favor ofthe Union and that the gist of Hicks' remarks wasthat Alterman was no better than the Union in itspropagandizing tactics.9 I do not credit thetestimony of Burger that Hicks told him he did nothave to listen to such "crap."" I credit Burger'stestimony that he did not tell Beckner to get rid ofHicks. i iOnMarch 19Hickswaspromoted fromdockworker to driver by Beckner on the recom-mendation of Frank Walker, dockworker foreman.This promotion was approved by Miami. (Resp.Exh. C.) Hicks had been driving when needed dur-ing the previous 2 weeks.On March 21 Hicks was directed to make adelivery to a restaurant named the Golden Triangle.His testimony as to what happened reads:Yes, sir. On March 21, I had a bill-I was on atruck, I had a bill with me-had Golden Trian-gle on it but had no street address. I called theoffice and talked to Harry Strickland who wasthe office manager, asked him for the address.He gave me an address of the Golden Triangleat 8001 East Broadway. I went to this addressand there was a parking lot there, and therewas cars parked in the parking lot. I had to pullI I credit Burger's testimony that Hicks interrupted the speech and didnot wait for the question and answer period. This is corroborated by Mullis,a witness for the General Counsel, and the testimony of other witnesses wasuncertain on this point Burger's testimony on this point was emphatic0 This testimony is corroborated in substance by that of employeesVasquez and Mullis, both called by the General Counsel10Further resolving the credibility issues I do not find that Hicks toldBurger he did not have to listen to his "crap"None of the other witnessestestified to the use of such language and Becknerspecificallydenied hear-ing Hicks make the remark I believe that the use of such language to an im-portant supervisor at a formal meeting of the employees would haveremained within their memoriesLABOR RELATIONS BOARDunder a canopy or overhang, or what you wantto call it, and there were two Neon lights upthere hanging from the bottom of the roof, orceiling,what you call it. I pulled under thereand knocked them down. I got out of thetruck, I looked at them and I started going in-side the bar, and this lady that was tendingbar-I supposed she was tending bar-shecame out and asked me what address I waslooking for and I showed her what I had on myticket. She said the stuff was not for her. Wewent inside and I called the office, talked toMr. Strickland, and he put Mr. Beckner on thephone; Mr. Beckner told Strickland to take itagain because he had to make out the accidentreport. I told Mr. Strickland what happened. Iasked him for the right address, which he gaveme; and he talked to the lady there at the bar.He notified Beckner of the accident and the nextday filed an accident report with Strickland, the of-ficemanager.On Friday, March 24, which waspayday, Beckner told him that a Mr. Kerr from theMiami office wanted to see him.12 Hicks waited forKerr and Beckner later came out and told him Kerrwas busy and asked him into his office. There hetoldHicks that accidents were costing Altermantoomuch money, that the Golden- Triangle wasthreatening to sue "them" and that'Miami'had toldhim to terminate Hicks. He was given two checksand left. He and his brother drove to the GoldenTriangle where they talked to the manager, BarneyKelley. Kelley told them he had nointention to suebut that the barmaid may have told Beckner thiswas hisintention.13Henry J.Singleton,owner of thepremises onwhich the Golden Triangle was located, and BarneyKelley, the lessee, both testified that they sought nodamages from Alterman andnonewere received.Certain testimony with respect to the past prac-tices of Alterman was educed. Robert Norden, em-ployed by Alterman as driver from 1962 to 1965,testified that during his employment he had aboutfour accidents, some of which were chargeable andsome were not.l" As discipline for the chargeableaccidents he was put on the dock for 9 or 10months.' (The record does not reveal the extent ofdamage involved in Norden's accidents.) ' 'Beckner testified that during the time he' workedfor Alterman (from March 1966 until March 17,1967) no driver was ever discharged as the result of11As Burger stated there was no need for him to give such a direction toBeckner Apart from this there is the uncontradicted fact that Hicks notonly remained in the employ of the Respondent for another month but waspromoted during that period1'Kerr at that time was terminal coordinator for Alterman He sub-sequently resigned from their employ after a dispute and was not called byeither part as a witness, presumably because of unavailability.13Hicks testified that while he and his brother weretalkingto Kelley an"estimator" arrived from Alterman but his testimony as to what transpiredis too obscure to permit a finding.1'A chargeable accident was one in which the responsibility was, afterinvestigation, fixed upon the driver ALTERMAN TRANSPORT LINES, INC.57a single accident.During that period a drivernamed Criss had a rear-end collision accident,chargeable to Criss. The damage amounted toabout$35, Criss was not discharged,and whetherany disciplinary action was taken against him is notrevealed.Johnny Cloud,another driver,chipped amirror on another car and was not discharged.Bruno Stein,director of personnel and safety,testified to the general safety policy of Altermanand itseffortsto reduce its accident rate.Regardingthe Hicks accident,Stein testified as follows:When we received information in Miami thatthis accident had occurred,itwas my responsi-biiityas safety director to obtain whateverfactswere available to try to determine thecause of this accident. I had conversation withMr. Beckner, and as a result of the discussionwithMr. Beckner, I came to the conclusionthat there was an error in judgment and thatthere was an emotional factor which wouldhave been emotional immaturity or emotionalinstability, I am not in a position to say, but thefact remains that as a result of my generaldiscussion with Mr. Beckner, the matter of at-titude which reflects in emotional stability wasreported on the recommendation for termina-tion.Following Stein's discussion of the accident withBeckner he recommended that Hicks be removedfrom active driving until further notice andprepared a notice which was placed in Hicks' file.(Resp. Exh. G.)Following this discussion with Beckner and therecommendation to return Hicks to the docks Steinhad a second conversation with Beckner andrecommended that he be terminated. He stated theaccident was not the sole reason and his testimonyreads:Ialsotookinto consideration the matter asstated before, that Mr. Beckner had indicatedthisman'sattitudewas not as it should betowards safety, and also had to look at it fromthe' viewpoint of personnel; this man had notbeen with us very long, he had not demon-strated any professional experience as a driver,that in view of this comment on attitude by theterminal manager-in view of the fact he hadan error in judgment-I saw no justification tocontinue him in a situation which in thebeginning didn't indicate he would make aprofessional driver. From past experience, wehave found that employees in a driving capaci-tywho have accidents, where there is aquestion of emotional stability or maturity pluslack of judgment,in the beginning of theirwork experience, invariably become involvedin major accidents if allowed to continue.These discussions with Beckner were, according toStein,related to Burger. Stein had heard "in ageneralway" that Hicks and some others hadspoken up at Burger'smeeting but stated that thisplayed no part in his decision which as concurred inby both Burger and Kerr,terminal coordinator.Burger,after testifying to the Respondent's pol-icy of promotiong dockworkers to drivers, thentestifiedthat in February Respondent'sannualfinancial report showed that it had netted only$33,000from $12 million in revenue.He was in-formed byRespondent's president that the operat-ing ratio was bad,that personnel cuts would bemade throughout the system,and that there wouldbe no extra fat "laying around."As toHicks, Burger testified that he approvedthe promotion on March 19 although he identifiedHicks as the employee who spoke up at the Februa-rymeeting.Burger accepted the responsibility forthe discharge of Hicks. He gave his reasons as fol-lows:Q. (By Mr. Alley) Iwant you to tell theTrial Examiner the basis of the termination ofMr. Hicks.A.Well, thebasis of the termination of Mr.Hicks was the fact that I reviewed all of thedocuments thatyou have beforeme, primarilyA, which isthe application for employment; B,which is the P-15, payrollrecord, which showsthat he washired;C, whichisthe payrollrecord thatshows his promotion from a dockworkerto a driver; E, which is an accident re-port;and G,which is Mr. Stein's statement thatwas in the personnel folderTRIAL EXAMINER: Let me see G_THE WITNESS:Upon reading all of these andlistening to the driver trainer and Mr.Stein'sstatements as to whattookplace and reviewingthem, I was inclined to agree with his recom-mendation and the driver trainer's,we didn'tbelievethisman had much of a future with thecompany, and authorized the termination. Imight add that there was another item-that wasinmy mind at the time, and that was theeconomicfactorapproaching the slower partof the season and trying to do without oneextra employee.Q. (By Mr. Alley) Allright,sir.What con-siderationdid you giveto the fact that theSafetyDepartment had recommended that thisman not be permittedto drive, if any?A.Well, the factthat if he wasn't going tobe able to drive he would be stymied as a dockworker,and if he was going to be a permanentdock worker,he would have to take a cut inpay.AndI just don'tbelieve in demotiong aperson unless it is strictly voluntary because Ihaven't found any place yet where a man ishappy working for a lower rate of pay once hehas had a higher rateof pay.The same thinggoes for these positions.If a man is supervisorof a department or can't perform,you haveusually lost him as an employee; you can'tdemote him and get a satisfactory effort out ofhim. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDThis summarizes the testimony which has anysubstantial relevance to the issue.B.ConclusionsThe decision here, asitmust inso manycases in-volving alleged violations of Section 8(a)(1) and(3) of the Act, will rest upon testimony which isconfused and contradictory. The correctness of thedecision in such cases will inevitably and unfortu-nately too often depend upon sheer chance.Turning to the case at hand there are persuasiveargumentson -both sides. It is admitted that Burgerwas angered at Hicks' interruption of his speechand that he did not approve of the goatee andmustache Hicks was wearing at that time, a feelingwhich might not be uncommon in the trucking in-dustry. There is also the fact that Burger was antiu-nion and that Hicks, had he not been prounion,would hardly have interrupted the speech.15It issafe to assume Hicks' prounion stand did nothing toassuageBurger's feelingsat thetime.The nextthing that occurred to Hicks was his promotion,hardly to be construedas an actof discrimination.It is truethat the promotion originated in Tampabut it is also true that it was approved in Miami,that Burger knew of it and did nothing to block it.16Hicks' fault in the accident at the Golden Trian-gle was admitted and no claim has been made bytheGeneralCounsel that his reduction todockworker was discriminatory. The stress whichRespondent placed upon this accident in terminat-ing Hicks provokes an alert. The damage was sominimal that the Golden Triangle made no effort tocollectand while the barmaid may have toldBeckner or Strickland that it would it is unlikelythat the barmaid's opinion would be considered asa threat of a suit by the Golden Triangle. It is to beremembered that Hicks reported the accidentpromptly and did ' nothing to absolve himself ofblame. At this point then, we have nothing except aminor accident with no damage to Respondent'struck and no threat to collect damages from eitherthe owner or lessee of the premises. Such minor ac-cidents are generally treated as routine where theoperation of constantly moving vehicles is con-cerned.Despite the absence of any claim fordamages Respondent asserts that it was at this timetrying to reduce its accident ratio and accidentcosts, and that this influenced its decision to releaseHicks. I cannot accept the theory that this type ofaccident would have any impact on either effort.Stein, the safety director, testified that he "evalu-ated" the emotional stability of Hicks throughdiscussions with Beckner after the accident andcame to an adverse conclusion as to Hicks' abilityto drive.17 As a result of these discussions and thosewith Burger, Burger decided to discharge Hicksalthough he had already been taken off driving.Here again Burger's explanation that he did notwant to continue a driver as a dockworker atreduced pay seems porous. Norden testified that hehad spent 9 to 10 months on the dock as a result ofaccidents so thatit isclear that no fixed companypolicy existed.Burger's testimony that the financialsituation of Alterman required personnel reduc-tionswherever possible is equally suspect. _ Thedischarge of one driver would have little effect on acompany whose gross revenues were $12 millionannually. There is testimony by Beckner to the ef-fect that the men were forced to work long hours tosuch an extent that part-time employees were used.There is no evidence that a reduction force policywas either in effect or contemplated.The questionremainsas to the true motive forthe termination of Hicks for a company need giveno reason for the discharge of an employee. TheGeneral Counselmust-establish that the motive wasdiscriminatory-so much is axiomatic.While theissue is certainly pregnant with doubt, I believe theGeneral Counsel has sustained his burden, This isbased on the discrediting of Respondent's assertedreasons for discharge, its open hostility toward theTeamsters, and Hicks' open stand identifying him-self as at least sympathetic toward the Teamsters."'It is truethat Respondent's promotion of Hicks,approved at Miami, is inconsistent with a finding ofdiscrimination. The answer to that is, and it is notthe best in the world, that at the time of the promo-tion it had no excuse for blocking the promotion.Two days later the accident provided the necessarypretext for discharge. This decision need not bebelabored by further argument. There is only somuch testimony and no decision will bestrengthened by exaggeratingits implications.It is my conclusion that the reasonable inferencesto be drawn from the facts and testimony supportthe General Counsel's case.IV.THE REMEDYHaving found the Respondent engaged in and isengaging in a certain unfair labor practice,I shallrecommend that it cease and desist from the sameand take certain affirmative action designed to ef-fectuate the policiesof the Act" An employeewho was not prounion would have no reason to interruptsucha speech One of the fewsafe conclusionsto be drawnherein is thatHicks identified himself as prounion in the mind of Burgerby his conductduring and following the speech11Note shouldalso be made of the factthat Beckner,when Burger com-plained ofHicks, told him that Hicks wasone of hisbest workers and wasnext in linefor promotionBurger made no comment The inference I drawis that evenon the 17thhe had an openmind onHicks as to his work1' Stein's testimonyindicates that he"evaluated"Hicks upon receipt ofBeckner's report of the accident and then,within a day or two,reevaluatedHicks and recommended his discharge1"Reliance is also placed on the inconsistency in Respondent's action inreturning Hicks to the docks as a result of the action and then discharginghim 2 days later because of his asserted lack of qualifications as a driver Ihave already found the Respondent had no policy of not retaining an em-ployee in a reduced status Beckner testified that Hicks seemed concernedabout his job after the accident and after his demotion and was willing toaccept a return to status as a dockworker ALTERMAN TRANSPORT LINES, INC.59HavingfoundthatRespondentunlawfullydischarged Karl Duane Hicks because of his unionorother concerted activity and in order todiscourage membership in a labor organization, Ishall recommend that Respondent offer him fulland immediate reinstatement to his former or sub-stantially equivalent position without prejudice tohis seniority or other rights and privileges and makehim whole for any loss of pay he may have sufferedby reason of the discrimination practiced againsthim. Backpay shall be computed in accordancewith the formula set forth in F.W. Woolworth Coin-pany,90 NLRB- 289, andIsisPlumbing & HeatingCo., 138 NLRB 716.Because only a single violation of the Act hasbeen found, and because the evidence to supportthat violation is far from overwhelming, the broadcease-and-desist order usually recommended inremedying violations of Section 8(a)(3) will not berecommended herein.Upon the basis of the foregoing findings of factand upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.By discharging Karl Duane Hicks because ofhis union or other concerted activity and in orderto discourage membership in or action on behalf ofthe Teamsters, Respondent has violated Section8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practiceis an un-fair labor practice within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERIt ishereby recommended that Alterman Trans-port Lines, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discriminating against any employee in re-gard to his hire or other term or condition of em-ployment to discourage membership in the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,--Warehousemen and Helpers of America, bydischarging him.(b)Discharging any employee for engaging inunion or concerted activity for mutual aid and pro-tection guaranteed to him by Section 7 of the Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a)Offer Karl Duane Hicks full and immediatereinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges and make himwhole for any loss of pay or other monetary loss hemay have suffered by reason of the discriminationpracticed against him in the manner set forth inthat part of this Decision entitled "The Remedy."(b)Notify Karl Duane Hicks if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its terminal at Tampa, Florida, copiesof the attached notice marked "Appendix."19 Co-pies of said notice, on forms provided by the Re-gionalDirector for Region 12, after being dulysigned by the Respondent's representative, shall bepostedby the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 12,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.201e In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order"2O Inthe event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 12, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge any employee todiscouragemembership in theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America.WE WILL NOT discharge any employeebecause he has engagedin unionactivity orother concerted activity protected by Section 7of the Act.WE WILL offer Karl Duane Hicks his jobback with loss of seniority or other rights orprivileges and we will pay him for any loss ofpay he may have suffered since we fired him. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,United States of his right to full reinstatement uponor to refrain from becomingor remaining,membersapplication in accordance with the Selective Ser-of the above-named or any other labor organiza-viceAct and theUniversalMilitary Training andtion.Service Act, as amended,after discharge from theALTERMAN TRANSPORTArmed Forces.LINESINC.Thisnotice must remain posted for 60 consecu-(Employer)tivedays fromthe date of posting and must not beDatedByaltered,defaced,or coveredby anyother material.If employees have any question concerning this(Representative) (Title)notice-or compliance with its provisions,they maycommunicatedirectlywith the Board's RegionalOffice,Room706, Federal OfficeBuilding, 500Note:We will notify the above-named employeeZack Street,Tampa, Florida 33602,Telephoneifpresently serving in the Armed Forces ofthe228-7257.